Citation Nr: 0840689	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  08-03 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include generalized anxiety disorder 
and dysthymia.

2.  Entitlement to service connection for abdominal hernia, 
to include as secondary to a psychiatric disorder.

3.  Entitlement to service connection for cardiomyopathy, to 
include as secondary to a psychiatric disorder.

4.  Entitlement to service connection of bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to May 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June and September 2007 rating decisions of 
the RO that denied service connection for an acquired 
psychiatric condition, hernia, cardiomyopathy, and bilateral 
hearing loss.  The veteran filed timely appeals of these 
determinations to the Board.  

In September 2008, the veteran and his spouse, accompanied by 
the veteran's representative, testified before the 
undersigned Acting Veterans Law Judge at the local regional 
office.  At the hearing, the record was held open for 30 days 
in order to allow the veteran time to submit additional 
records.  Additional evidence was submitted after the 
hearing, accompanied by a waiver of RO consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.  

First, the Board notes that the veteran has a long history of 
treatment for anxiety disorder dating from only a few months 
after his discharge from the service.  Here, the Board notes 
that the veteran's claims file contains a March 1977 
treatment note indicating that the veteran had been diagnosed 
with and treated for severe anxiety neurosis and 
depersonalization since October 1976.  This treatment note 
also indicated that his condition was in some way related to 
his post-service reserve military duties.  In addition, the 
veteran testified before the Board that he had experienced 
panic attacks and similar symptoms on active duty.  He stated 
that he sought treatment in service, but was not diagnosed 
until right after service.  The veteran has not been afforded 
a VA examination in connection with this claim in order to 
determine whether he has a current psychiatric disability, to 
include anxiety and depression, that had its onset in 
service. 

In addition, the veteran testified that he believes that he 
has a hernia condition and cardiomyopathy that have been 
caused or aggravated by his psychiatric disability.  In 
support of this claim, the veteran submitted the statement of 
his physician dated in February 2007 that indicates that 
several of his medical disabilities, including 
gastroesophageal reflux disease and hiatal hernia, likely 
stem from stress and anxiety that started when he was in the 
service.  The veteran has also been diagnosed with alcoholic 
cardiomyopathy.  A July 2006 treatment note in the veteran's 
claims file indicates that his cardiomyopathy is probably 
secondary to alcohol use.

Based on the foregoing, the Board finds that the veteran 
should be afforded a VA examination to determine whether the 
veteran has an acquired psychiatric disability, to include 
generalized anxiety disorder and dysthymia, that had its 
onset in service.  The RO should then readjudicate the claim 
for service connection for an acquired psychiatric disorder.  
If and only if it is determined that service connection is 
warranted for a psychiatric disorder, then the RO should 
afford the veteran VA examinations to determine whether the 
veteran also has a hernia condition and cardiomyopathy  
secondary to or aggravated by such psychiatric disability.  
See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4), 3.307, 
3.309, 3.310(a) (2008).  

Next, the Board notes that the veteran testified before the 
Board in July 2007 that he was exposed to acoustic trauma in 
service.  Specifically, the veteran indicated that he was an 
aircraft mechanic in service and exposed to loud aircraft 
noise on the flight line.  The veteran stated that he had no 
exposure to acoustic trauma prior to or after service.  The 
veteran is currently service-connected for tinnitus.

The veteran's medical records are not clear on whether the 
veteran currently suffers hearing loss for VA purposes.  The 
veteran's claims file contains a private December 2006 
audiological test that indicates that the veteran may not 
have hearing loss for VA purposes, but a more recent private 
audiometric test dated in July 2008 indicates that the 
veteran may have hearing loss for VA purposes.  The veteran 
has not been afforded a VA examination to determine whether 
he has hearing loss as the result of his active duty service.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

The determination of whether a veteran has a ratable hearing 
loss is governed by 
38 C.F.R. § 3.385, which states that hearing loss will be 
considered to be a disability (for VA purposes) when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  "[W]hen audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).

Further, the United States Court of Appeals for Veterans 
Claims (Court) opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met; a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.  

The evidence of record indicates that the veteran was exposed 
to acoustic trauma in service by virtue of his duties and has 
been service-connected for tinnitus.  However, because the 
veteran, until recently, did not have audiometric testing 
indicating a level of hearing loss for VA purposes, no VA 
examination has been provided for the veteran and therefore 
no clinical opinion rendered as to whether there is current 
hearing loss is etiologically linked to the veteran's in-
service noise exposure.  

Based on the foregoing, the Board finds that, upon remand, 
the veteran should be afforded a VA examination to determine 
whether the veteran has hearing loss that is related to 
acoustic trauma in service.  Pursuant to the VCAA, such an 
examination is warranted to adjudicate the veteran's claims.  
See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 
3.307, 3.309 (2008).  

Prior to affording the veteran VA examinations in connection 
with his claims, the veteran should be afforded an 
opportunity to submit any additional medical records relevant 
to his claims.  In this respect, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to 
the VCAA, VA must obtain these outstanding records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those whose records 
are already associated with the claims 
folder, that have treated him for hearing 
loss, a psychiatric disorder, hernia or 
cardiomyopathy since service.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  The RO should obtain all recent 
VA treatment record from the veteran 
dated from September 2008 to the present.  
If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA audiological examination in 
order to determine the nature and 
etiology of any hearing loss found to be 
present.  All necessary special studies 
or tests should be accomplished.  The 
veteran's entire claims file must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  The report of 
examination should contain the results of 
puretone testing in decibels from 500 to 
4000 Hertz in both ears.  The examiner is 
then requested to indicate whether the 
veteran currently has bilateral hearing 
loss sufficient to meet the threshold 
minimum requirements of 38 C.F.R. § 
3.385.  If this condition is present, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that the veteran's bilateral hearing loss 
is etiologically related to military 
service, including especially any 
acoustic trauma during service, and 
taking into consideration the medical, 
occupational and recreational history 
prior to and since service. The examiner 
should discuss the rationale for all 
opinions expressed.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
whether the veteran has a psychiatric 
disorder, to include generalized anxiety 
disorder and dysthymia, and if so, 
whether such disability had its onset in 
service or is otherwise related to 
service.  All necessary special studies 
or tests should be accomplished.  The 
veteran's entire claims file must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  

If the examiner diagnoses the veteran as 
having any such disability, the examiner 
should offer an opinion as to: (i) 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) that the veteran's 
psychiatric disorder had its onset in 
service or is otherwise related to the 
veteran's active service  

In rendering opinions in this matter, the 
examiner should comment on (a) the March 
1977 treatment note indicating that the 
veteran had been diagnosed with and 
treated for severe anxiety neurosis and 
depersonalization since October 1976 and 
indicating that his condition was in some 
way related to his post-service reserve 
military duties, and (b) the veteran's 
testimony before the Board that he had 
experienced panic attacks and similar 
symptoms in service. 
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  
        
4.  Following the completion of the 
examination, the RO should reajudicate 
the issue of entitlement to service 
connection for an acquired psychiatric 
disorder, to include generalized anxiety 
disorder and dysthymia.  
        
5.  If and only if service connection for 
an acquired psychiatric is granted, the 
veteran should be afforded the 
appropriate VA examinations to determine 
whether the veteran has a hernia 
condition and cardiomyopathy that are 
secondary to or aggravated by a 
psychiatric disability.  The veteran's 
entire claims file must be provided to 
the each physician designated to examine 
the veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  Each examiner should state 
an opinion as to whether a hernia 
condition or cardiomyopathy were caused 
by or are secondary to, or are aggravated 
by, his psychiatric disability.  If it is 
determined that either a hernia condition 
or cardiomyopathy are aggravated by the 
psychiatric disability, the examiner 
should estimate the degree of disability 
caused by the psychiatric disability. 
        
6.  After completion of the foregoing, 
the RO should again review the claims.  
If any determination remains adverse, the 
veteran and his representative must be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
submit written or other argument in 
response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



